       Case 2:20-cr-00005-SMJ          ECF No. 16   filed 01/24/20   PageID.22 Page 1 of 2




1                                                                                   FILED IN THE
                                                                                U.S. DISTRICT COURT
                                                                          EASTERN DISTRICT OF WASHINGTON

2
                                                                           Jan 24, 2020
3                                                                              SEAN F. MCAVOY, CLERK




4

5                          UNITED STATES DISTRICT COURT

6                        EASTERN DISTRICT OF WASHINGTON

7    UNITED STATES OF AMERICA,                          No. 2:20-CR-00005-SMJ-2

8                         Plaintiff,                    ORDER FOLLOWING INITIAL
                                                        APPEARANCE AND
9    vs.                                                ARRAIGNMENT

10   NICHOLAS SEAN CARTER,                              **ACTION REQUIRED**

11                        Defendant.

12         On Thursday, January 23, 2020, Defendant made his initial appearance and

13   was arraigned based on the Indictment (ECF No. 1). Defendant appeared, in

14   custody, with court-appointed counsel Nicholas Marchi. Assistant United States

15   Attorney Daniel Fruchter represented the United States.

16         Defendant was advised of, and acknowledged the charges against him and

17   the penalties he faces.

18         Defendant was advised of, and acknowledged Defendant’s rights.

19         Defendant pled not guilty.

20

2
     ORDER FOLLOWING INITIAL APPEARANCE AND ARRAIGNMENT - 1
       Case 2:20-cr-00005-SMJ     ECF No. 16       filed 01/24/20   PageID.23 Page 2 of 2




1          A member of the Criminal Justice Act Panel was appointed to represent

2    Defendant.

3          The United States moved for detention (ECF No. 10). A supplemental

4    pretrial services report was ordered and a detention hearing was set before Judge

5    Dimke in Richland, Washington, on Tuesday, January 28, 2020, at 3:00 PM.

6          The Court directs the parties to review the Local Criminal Rules governing

7    discovery and other issues in this case. http://www.waed.uscourts.gov/court-

8    info/local-rules-and-orders/general-orders.

9          Until further order of this Court, Defendant shall be committed to the

10   custody of the Attorney General for confinement in a corrections facility separate,

11   to the extent practicable, from persons awaiting or serving sentences or being held

12   in custody pending appeal. Defendant shall be afforded reasonable opportunity for

13   private consultation with counsel. On order of a court of the United States or on

14   request of an attorney for the United States, the person in charge of the corrections

15   facility in which Defendant is confined shall deliver Defendant to a United States

16   Marshal for the purpose of an appearance in connection with a court proceeding.

17         DATED this January 24, 2020.

18                                s/Mary K. Dimke
                                  MARY K. DIMKE
19                       UNITED STATES MAGISTRATE JUDGE

20

2
     ORDER FOLLOWING INITIAL APPEARANCE AND ARRAIGNMENT - 2
